Citation Nr: 0520435	
Decision Date: 07/28/05    Archive Date: 08/08/05

DOCKET NO.  98-12 149A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
postoperative left rotator cuff tear with subacromial 
impingement and bursitis.


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1975 through April 1997.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a June 1997 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, which, in 
pertinent part, granted service connection for a left rotator 
cuff tear with subacromial impingement, rated noncompensable.  
An October 2002 rating decision increased the rating for the 
left shoulder disorder to 10 percent.  The veteran requested 
a Travel Board Hearing, but withdrew the request in a March 
2003 statement.  The Board remanded this case for additional 
development in November 2003 and again in June 2004.


FINDINGS OF FACT

1.  Prior to August 17, 2004, the veteran's postoperative 
left (minor) shoulder disability (rotator cuff tear with 
subacromial impingement and bursitis) was manifested by 
degenerative changes and some limitation of arm motion due to 
pain; however, motion was not limited to the shoulder level, 
and there was no ankylosis of scapulohumeral articulation, 
and no malunion, nonunion, or dislocation of the clavicle, 
scapula or humerus. 

2.  From August 17, 2004, the left shoulder disability is 
shown to be manifested by limitation of arm motion to 
approximately the shoulder level but no worse, even with pain 
considered; there is no evidence of ankylosis of 
scapulohumeral articulation, malunion, nonunion, or 
dislocation of the clavicle, scapula or humerus.


CONCLUSION OF LAW

Staged ratings of 10 percent prior to August 17, 2004 and 20 
percent from that date are warranted for the veteran's 
service-connected left shoulder disability. 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 
4.71, Plate I, 4.71a, Diagnostic Codes 5003, 5019, 5200, 
5201, 5202, 5203 (2004).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126  (West 
2002)).  Regulations implementing the VCAA are at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the 
instant case.  The Board finds that the mandates of the VCAA 
are met.  

The veteran was advised of VA's duties to notify and assist 
in the development of the claim in letters dated in November 
2002, January 2004, and July 2004.  These letters informed 
him of his and VA's responsibilities in claims development, 
and specifically advised him of the type of evidence that was 
necessary to substantiate this claim.  The letters, the 
initial rating decision in June 1997, the statement of the 
case (SOC) in June 1998, the October 2002 rating decision, 
the Remands in November 2003 and June 2004, and the 
supplemental statements of the case (SSOCs) in August 1998, 
November 2002, March 2004, and November 2004, notified the 
veteran of applicable laws and regulations, of what the 
evidence showed, and the basis for the rating assigned.  
Notice on the "downstream" issue of an increased initial 
rating was properly provided via SOC.  See VAOPGCPREC 8-2003 
(Dec. 2003).  

Regarding notice content, the veteran was advised in the July 
2004 letter to let VA know if there was any other evidence or 
information he thought may support his claim.  Via this 
letter and prior correspondence, he was asked to identify or 
submit any additional medical evidence which may support the 
claim, advised of the type of evidence that was necessary to 
establish entitlement to an increased rating, and asked to 
assist in obtaining any outstanding medical records or any 
other evidence or information supporting the claim.  He is 
not prejudiced by the Board's proceeding without any further 
notice; he has been notified of everything necessary. 

Regarding the duty to assist, the RO sought and obtained the 
veteran's service medical records.  While the veteran 
reported having had right (not left) shoulder treatment in 
late 1997 and early 1998, he also indicated that records of 
that treatment are not available.  He has not identified any 
pertinent evidence outstanding, and specifically indicated in 
February 2004 that he had no further left shoulder treatment 
after 1998.  VA arranged for examinations, including in July 
1998 (when the veteran failed to report), June 2002 and 
August 2004.  VA's notice and assistance obligations are met.  
The veteran is not prejudiced by the Board's proceeding with 
appellate review.

II.  Factual Background

Service medical records reveal that the veteran was treated 
for left shoulder problems in 1995 and 1996.  An October 1995 
record noted a six month history of left shoulder pain that 
had become worse in the last month.  The assessment was 
impingement.  In December 1995, X-rays of the shoulder were 
interpreted as normal.  In March 1996, a left shoulder 
rotator cuff tear with subacromial impingement was diagnosed.  
The veteran underwent left shoulder arthroscopy with 
subacromial decompression and mini opened rotator cuff repair 
later that month.  Glenohumeral arthroscopy revealed a 1 cm. 
full thickness supraspinatus tear.  Subacromial arthroscopy 
revealed extensive subacromial bursitis and a small amount of 
anterolateral acromial lipping.  

An April 1998 letter from the Associate Personnel Services 
Office of the US Postal Service in Pensacola, FL, indicates 
that the veteran was deemed medically unsuitable for the 
position of Rural Carrier Associate due to problems including 
left shoulder rotator cuff tear with impingement/surgery in 
March 1996.  It was noted that he was advised to perform no 
shoulder level lifting.  

In a statement attached to his August 1998 VA Form 9, the 
veteran discussed records pertaining to treatment at Tyndall 
Air Force Base for right shoulder problems.  

In a November 1998 statement, the veteran alleged that he was 
not properly scheduled for his July 1998 examination, and 
that he was awaiting another examination.  
On VA examination in June 2002, the examiner noted the 
veteran's complaints of occasional left shoulder ache with 
symptoms on average of about once every couple of months, 
lasting a day or so.  The veteran stated that the condition 
did not prevent him from engaging in any specific activity, 
but caused increased soreness with overhead reaching and 
lifting.  The condition responded well to aspirin.  The 
examiner noted no history of rheumatoid arthritis or 
dislocation.  Physical examination of the left shoulder 
revealed no focal atrophy.  The veteran had painless range of 
motion, with abduction and forward flexion to 180 degrees, 
and external and internal rotation to 90 degrees bilaterally.  
Range of motion of the left shoulder did not change due to 
fatigability with repetitive testing.  There was no apparent 
weakness.  The veteran had 5/5 strength with abduction, 
external rotation, and internal rotation of the left 
shoulder.  X-rays of the left shoulder were normal.  The 
diagnoses were status post rotator cuff repair, left 
shoulder, with some mild, intermittent, secondary shoulder 
impingement and bursitis.  The examiner noted that the 
veteran's left shoulder condition could go through periods of 
painful flare-up that may alter his strength, coordination, 
or range of motion.      

In a February 2004 statement, the veteran indicated he had no 
further treatment or doctor's visit since his physical 
examination at the Pensacola facility on July 22, 1998.  He 
stated that he was following a doctor's advice, and self 
medicating for the shoulder problems using aspirin and other 
over the counter anti-inflammatory pain relief products.  He 
stated that since 1998, the condition of both his shoulders 
progressively worsened to the point that the discomfort was 
affecting his sleep.  

On VA examination on August 17, 2004, the veteran gave a 
history of pain in both shoulders and noted that movements 
involving rotation of the left shoulder aggravated and 
increased his pain.  He also reported problems with both 
shoulders when lying in bed at night and episodes of numbness 
in both hands relieved by shaking the hands.  The examiner 
reviewed April 2004 X-rays which the veteran had brought 
along, and which were interpreted as showing degenerative 
acromioclavicular and glenohumeral joint changes.  Physical 
examination of the left shoulder revealed that flexion was to 
140 degrees, abduction to 100 degrees, and extension to 45 
degrees.  Internal and external rotations were noted to be to 
less than 45 degrees, with pain reported on these movements.  
The examiner noted significant abnormalities causing 
impairment of internal and external rotation to 45 degrees, 
when those movements should be to at least 90 degrees.  He 
found that any attempt to go beyond the 45 degrees increased 
his pain.    

III.  Analysis

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment, as well as an assessment of the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59.  Where there is a question as to which of two 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

As the present appeal is from the initial rating assigned 
with the grant of service connection, "staging" of ratings 
for separate periods based on the facts found during the 
appeal period is for consideration.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  

The veteran's service-connected left shoulder disorder has 
been rated 10 percent under 38 C.F.R. § 4.71a, Codes 5201 
(for limitation of motion of the arm) and 5019 (for 
bursitis).  It is manifested chiefly by pain and limitation 
in range of motion, with degenerative changes noted by X-ray.  
[Bursitis is rated as arthritis.]  Arthritis shown by X-ray 
findings is rated on the basis of limitation of motion under 
the appropriate limitation of motion code for the affected 
joint.  When there is arthritis with at least some limitation 
of motion, but which would be rated noncompensable under a 
limitation of motion code, a 10 percent rating may be 
assigned for each major joint involved.  38 C.F.R. § 4.71a, 
Codes 5003, 5010.

Limitation of motion of the shoulder is rated under 
Diagnostic Code 5201, which provides for a 20 percent rating 
when there is limitation of motion of the minor arm at 
shoulder level (or midway between the side and shoulder 
level).  Limitation of minor arm motion to 25 degrees from 
the side is rated 30 percent.  38 C.F.R. § 4.71a; Code 5201.  
[Normal range of motion of the shoulder is from 0 degrees of 
flexion (forward elevation) to 180 degrees of flexion, from 0 
degrees of abduction to 180 degrees of abduction, from 0 
degrees of external rotation to 90 degrees of external 
rotation, and from 0 degrees of internal rotation to 90 
degrees of internal rotation.  38 C.F.R. § 4.71, Plate I.

The evidence of record reflects that the veteran's left 
shoulder range of motion has declined significantly over 
time.  On VA examination in June 2002, the veteran had 
painless abduction and forward flexion to 180 degrees, and 
internal and external rotation to 90 degrees.  Consequently 
the left shoulder disability did not meet the criteria for a 
20 percent rating under Code 5201 at that time.  Likewise, 
there was no evidence of malunion or nonunion of clavicle, 
scapula, or humerus, or dislocation or ankylosis, so as to 
warrant consideration of an increased rating under the 
alternate criteria in Codes 5202, 5203, 5200.  However, VA 
examination on August 17, 2004 revealed flexion to 140 
degrees, and abduction to no more than 100 degrees (i.e., 
only 10 degrees beyond shoulder level).  Furthermore, 
although such limitations are not specific criteria in the 
rating schedule, internal and external rotation were limited 
to less than 45 degrees (approximately half of normal).  With 
application of 38 C.F.R. § 4.7, such limitation reasonably 
reflects limitation of arm motion at the shoulder level, 
warranting a 20 percent, but no higher, rating under Code 
5201.  As the limitation of arm motion at approximately 
shoulder level was not shown prior to the August 17, 2004, 
entitlement to a 20 percent rating was not shown prior to 
date.  Accordingly, the situation calls for "staged" 
ratings of 10 percent prior to August 17, 2004, and 20 
percent from that date.  See Fenderson, supra.

A rating in excess of 20 percent is not warranted at any time 
during the appeal period as impairment warranting such rating 
(limitation of motion to 25 degrees from the side, ankylosis, 
or fibrous union or nonunion has never been shown.  See 
38 C.F.R. § 4.71a, Codes 5200, 5201, 5202.


ORDER

A "staged" increased rating of 20 percent, effective from 
August 17, 2004, is granted for the veteran's service 
connected left shoulder disability, subject to the 
regulations governing payment of monetary awards.



	                        
____________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


